internal_revenue_service number release date index number --------------------------------- ---------------------------------- -------------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-144423-06 date date -- -- ------------- ----------------------------------- ------------------------------------------- -------------------------------------------------------------------- legend x ------------------------------------------- y z a b state country dear -------------- correspondence submitted on behalf of x requesting rulings under sec_851 and sec_7704 of the internal_revenue_code facts the information submitted states that x is a state limited_liability_company for federal tax purposes x intends to be classified and will file returns as a partnership x intends to structure its investments and rely on the exception in sec_7704 so that x will be taxed as a partnership and will not be classified either as an association taxable as a this responds to your letter dated date and subsequent ---------------------- plr-144423-06 corporation or as a publicly_traded_partnership ptp treated as a corporation for federal tax purposes x is a holding_company formed to invest in fixed income assets consisting primarily of commercial mortgage-backed_securities residential mortgage-backed_securities corporate securities consumer and commercial asset-backed securities loans and trust preferred securities held by certain structured finance entities subsidiaries collectively and subsidiary individually which are commonly known as collateralized debt obligation cdo issuers x will own all or a majority of the equity_interest in the cdo issuers and may also own subordinated debt securities issued by the cdo issuers x may hold its equity and debt interests directly in the cdo issuers which are usually classified as corporations for united_states federal_income_tax purposes x may also hold equity and debt interests in the cdo issuers through one or more foreign holding_companies which are classified as corporations x and subsidiaries will be externally managed by y a state limited_liability_company which is a disregarded_entity for federal_income_tax purposes owned by x x is expected to utilize a portion of its capital to purchase z a wholly-owned subsidiary which is a country limited_company treated as a corporation for united_states federal_income_tax purposes each subsidiary that satisfies the requirements of sec_957 or sec_1297 will be x will acquire all or a majority of the equity of a cdo issuers that are structured classified for united_states federal_income_tax purposes as a controlled_foreign_corporation cfc or a passive_foreign_investment_company pfic respectively with respect to any subsidiary characterized as a pfic x may elect to treat the subsidiary as a qualified_electing_fund qef within the meaning of sec_1295 and managed by y and will acquire b additional cdo issuers that are structured by third parties each cdo issuer is structured either as an asset-backed cdo or as a synthetic asset-backed cdo which enters into both total return and credit default swaps to achieve collateral exposure income assets accordingly the income they generate consists mostly of interest_income ie income that constitutes foreign_personal_holding_company_income and is subpart_f_income under sec_954 holder from subsidiaries subsidiaries will be subject_to a series of financial covenants under their governing agreements that may require that excess cash_flow from their portfolios be applied to repay their debt rather than make distributions to x consequently the cfc provisions or the qef provisions of the code may cause x to x will receive cash_flow primarily through distributions it receives as an equity the cdo issuers typically invest all or substantially_all of their capital in fixed plr-144423-06 have taxable_income with respect to a subsidiary for a given year in excess of the amount backed by cash distributions x represents that it would not be described in sec_851 if it were a domestic_corporation specifically x represents that x is not registered or required to register under the investment_company act of the act as a management company or unit_investment_trust does not have in effect and is not required to have in effect an election under the act to be treated as a business_development_company and is not a common_trust_fund or similar fund excluded by sec_3 of the act from the definition of investment_company this is a material representation upon which this ruling is based law and analysis sec_7704 provides that except as provided in sec_7704 a ptp will be treated as a corporation sec_7704 defines a ptp as a partnership if interests in the partnership are traded on an established_securities_market or interests in the partnership are readily_tradable on a secondary market or the substantial equivalent thereof under sec_7704 if percent or more of the gross_income of a ptp for a taxable_year consists of qualifying_income sec_7704 does not apply to the ptp for the taxable_year sec_7704 provides that qualifying_income includes any income that would qualify under sec_851 or sec_856 sec_7704 provides that sec_7704 does not apply to any partnership that would be described in sec_851 if such partnership were a domestic_corporation sec_851 defines qualifying_income for a regulated_investment_company ric in relevant part as dividends interest payments_with_respect_to_securities_loans as defined in sec_512 and gains from the sale_or_other_disposition of stock_or_securities as defined in sec_2 of the investment_company act of as amended or foreign_currencies or other income including but not limited to gains from options futures or forward contracts derived with respect to the ric’s business of investing in such stock securities or currencies sec_851 further provides that for purposes of sec_851 there shall be treated as dividends amounts included in gross_income under sec_951 or sec_1293 for the taxable_year to the extent that under sec_959 or sec_1293 as the case may be there is a distribution out of the earnings_and_profits of the taxable_year that are attributable to the amounts so included plr-144423-06 sec_952 defines subpart_f_income to include foreign_base_company_income determined under sec_954 under sec_954 foreign_base_company_income includes foreign_personal_holding_company_income determined under sec_954 sec_954 defines foreign_personal_holding_company_income to include dividends interest royalties rents and annuities subsidiaries’ investments in fixed income assets including debt securities will produce interest_income that may generate foreign_personal_holding_company_income under sec_954 which is subpart_f_income x would therefore include in income the sum of its respective pro_rata share of each subsidiary’s subpart_f_income if the subsidiary is a cfc with respect to x for the taxable_year in accordance with sec_951 sec_951 income inclusions are often termed subpart_f inclusions in addition x will include in income for each subsidiary that is a pfic with respect to x its pro_rata share of the subsidiary’s ordinary_earnings and net capital_gains or qef inclusions for the taxable_year in accordance with sec_1293 sec_851 includes a specific rule providing dividend treatment for certain subpart_f inclusions and qef inclusions however subpart_f and qef inclusions will also constitute ric qualifying_income under sec_851 which states that qualifying_income includes other income derived with respect to the ric’s business of investing in stock securities or currencies the other income rule the investment by x in subsidiaries that are corporations will be an investment in stock all of x’s income from subsidiaries will be derived as a result of its stock ownership and will be income derived with respect to its business of investing in such stock under the other income rule_of sec_851 conclusion based solely on the information submitted we conclude that x’s income from subsidiaries that are corporations for federal_income_tax purposes will be qualifying_income under sec_851 and sec_7704 without regard to whether the income has been distributed and without regard to whether the income results from a subpart_f or qef inclusion or is income in excess of cash distributions except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter furthermore this letter_ruling is dependent on the taxpayer’s representation that it would not be described in sec_851 if it were a domestic_corporation plr-144423-06 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely audrey w ellis senior counsel branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
